Citation Nr: 0300117	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  99-02 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD, to include bipolar 
affective disorder.

3.  Entitlement to service connection for residuals of a 
head injury.

4. Entitlement to service connection for residuals of 
abrasions of the right hand.

(The issue of entitlement to service connection for a 
right knee disorder will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active service from March 26, 1979, to 
June 1, 1979.

This appeal to the Board of Veterans' Appeals (Board) 
arises from determinations in October 1998 and June 2002 
by the Cleveland, Ohio, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In May 2000, the Board remanded this case to the RO for 
further development of the evidence.  The case was 
returned to the Board in November 2002.

The Board is undertaking additional development on the 
issue of entitlement to service connection for a right 
knee disorder pursuant to the authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9 (a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 20.903.)  After giving the notice 
and receiving the appellant's response to the notice, the 
Board will prepare a separate decision addressing that 
issue.   


FINDINGS OF FACT

1.  There has been no diagnosis of PTSD.

2.  The veteran's current psychiatric disability, bipolar 
affective disorder, did not have onset during his period 
of active service and is not related to such service.

3.  The veteran does not have a current disability of 
residuals of a head injury.

4.  The veteran currently has no residuals of abrasions of 
the right hand sustained in service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.304(f) (2002).

2.  An acquired psychiatric disorder other than PTSD, to 
include bipolar affective disorder, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).

3.  Residuals of a head injury were not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1131, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).

4.  Residuals of abrasions of the right hand were not 
incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also provides that VA shall notify the 
claimant of any information, and any medical or lay 
evidence not previously provided to VA, which is necessary 
to substantiate the claim and whether VA or the claimant 
is expected to obtain any such evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In the instant 
case, the Board finds that VA has complied with the 
requirements of the statute.  The veteran has not 
identified any evidence which may be pertinent to his 
claims which the RO has not obtained and considered.  The 
Board notes in this regard that the veteran's 
representative questioned whether VA had obtained all of 
the veteran's service medical records, but the National 
Personnel Records Center has reported that all available 
service medical records were provided to VA.  The RO 
notified the veteran of the requirements in law to 
establish entitlement to the benefits which the veteran is 
seeking.  In March, April, and August 2001 letters, the RO 
notified the veteran of the information and evidence which 
he should submit in support of his claims.  The Board 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claims and that the notice provisions of the VCAA have 
been complied with.  The Board finds that there will be no 
prejudice to the veteran if the Board decides his appeal 
at this time and the Board will, therefore, proceed to 
consider the veteran's claims on the merits.  See Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)); see also Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty 
in the active military service or, if preexisting such 
service, was aggravated by service.  38 U.S.C.A. § 1131 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303(a) (2002).  
Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  Psychosis may be presumed to have been incurred 
in service when the disease is manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2002); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2002).
   
The veteran contends that he suffers from bipolar 
affective disorder, PTSD, and unspecified residuals of a 
head injury as a result of an incident during his brief 
period of active service in 1979 when he was allegedly 
thrown into a "gravel pit" by a fellow soldier.  His 
service medical records do not document any violent 
incident such as described by the veteran. His service 
medical records are negative for a head injury.  His 
service medical records do show that he was seen in early 
May 1979 for scrapes and abrasions of the right knee and 
right hand, for which he received Bacitracin ointment and 
sterile dressings.  Subsequent service medical records are 
negative for any sequelae of the abrasions of the right 
hand and for any organic residuals of an alleged head 
injury.  The veteran has not submitted or identified any 
postservice medical evidence showing any residuals of 
abrasions of the right hand or any residuals of a head 
injury.  There is thus no competent evidence that the 
veteran has any residuals of abrasions of the right hand 
or any organic residuals of a claimed head injury in 
service, and service connection for such disabilities must 
be denied on that basis.  38 U.S.C.A. § 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002); Rabideau, supra. 

The veteran's service medical records are entirely 
negative for findings or a diagnosis of a psychiatric 
disorder.  In April 1979, he was seen for a history of 
bed-wetting for 3 weeks and a question of brain damage.  
The assessment was enuresis by history.  He was referred 
for psychological testing but there is no indication in 
the service medical records that such testing was 
completed.  The veteran's service medical records do not 
contain a report of an examination at service separation.

Records of Highland Hospital, Charleston, West Virginia, 
reveal that the veteran was admitted to that facility in 
July 1982 for psychiatric evaluation.  It was noted at 
admission that he had had no clear psychiatric history 
until approximately one year earlier when he developed a 2 
week gradual onset of increasing pressure of speech, 
flight of ideas, some paranoid-type delusional beliefs, 
and rather classic manic-type behavior.  At that time, he 
was admitted to St. Mary's Hospital in Huntington, West 
Virginia, where he stayed for 2 to 3 weeks and was 
discharged improved.  Since then, he had been treated by a 
family physician.  It was noted that the veteran had 
apparently done fairly well without clear psychiatric 
symptomatology until approximately 2 weeks earlier when, 
according to a family member, he again started to have 
increased speech, increased activity, some flight of ideas 
and rather clear manic activity.  The impression was 
bipolar illness, manic type.

In May 2001, St. Mary's Hospital reported having no record 
of an admission of the veteran to that facility.  However, 
the Board notes that an admission to St. Mary's 
approximately one year prior to his admission to Highland 
Hospital would have been in June or July 1981.  As the 
veteran was separated from active service in May 1979, the 
one-year period for presumptive service connection for 
psychosis would have ended in May 1980.  There is no 
medical evidence of a diagnosis of a psychotic disorder in 
service or within one year of separation from service, and 
so the Board finds that service connection for an acquired 
psychiatric disorder on a presumptive basis is not 
warranted.  See 38 U.S.C.A. § 1112 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

After evaluation and treatment of the veteran at Highland 
Hospital in July 1982, he has continued to receive 
psychiatric treatment at private and VA facilities.  The 
predominant diagnosis has been bipolar affective disorder.  
There has not been a diagnosis of PTSD.  Because a 
diagnosis of PTSD is required for service connection for 
such disorder, entitlement to service connection for PTSD 
is not established.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.304(f) (2002).

In February 1983, S. C. L., MD, a psychiatrist at a 
community mental health clinic reported that the veteran 
had been seeing him for several months.  He stated that, 
"[The veteran's] history is one of manic depressive 
illness which dates back to early adulthood and seemed to 
have its onset during the time he was receiving basic 
training in the service."  There is no indication in Dr. 
S. C. L.'s report that he reviewed the veteran's service 
medical records, which, as noted above, are negative for 
any diagnosis or treatment of bipolar affective disorder 
or any other major mental illness.  Dr. S. C. L. appears 
to have based his statement solely on a history provided 
by the veteran, who, as a layman, is not qualified to 
offer an opinion on questions of medical diagnosis or 
medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

In support of his claim, the veteran submitted a statement 
by M. N., a clinical counselor, who stated that his 
contention that the veteran was disabled by his 
experiences in military service was based on several 
"facts" including the fact that a diagnosis of bipolar 
disorder was first made while the veteran was in service.  
The Board notes that the veteran's service medical records 
show that he was not diagnosed with bipolar disorder or 
any other acquired psychiatric disorder during active 
service.  The opinion of M. N., which was evidently based 
solely on an inaccurate history provided by the veteran, 
thus is completely lacking in probative value.

As requested by the Board in the remand of May 2000, the 
veteran was evaluated by a board of 2 psychiatrists, who 
were requested to offer opinions on the question of 
whether it is at least as likely as not that any 
psychiatric disorder found was etiologically related to 
any incident of the veteran's active service or 
symptomatology shown in service, to include as related by 
way of aggravation of any pre-existing disorder.

The first VA psychiatrist, who examined the veteran and 
reviewed his claims file in January 2002, rendered an Axis 
I diagnosis of bipolar disorder.  He noted that there was 
no medical evidence of the veteran having any symptoms of 
bipolar disorder during military service or immediately 
after release from military service.  He stated an opinion 
that it was not likely that the veteran's psychiatric 
disability, bipolar disorder, is etiologically related to 
any incident of service or symptomatology shown in service 
and that included any aggravation of a pre-existing 
disorder.  He stated that there was no pre-existing 
psychiatric disorder.

The second VA psychiatrist, who examined the veteran and 
reviewed his claims file in May 2002, rendered an Axis I 
diagnosis of bipolar disorder.  He noted that, usually, a 
florid manic episode requires inpatient psychiatric 
treatment and that the claims file has no information 
concerning any psychiatric hospitalization of the veteran 
in 1979, when he was in service.  The opinion of the 
second examining psychiatrist as to the etiology of the 
veteran's current bipolar disorder was the same as that of 
the first examining psychiatrist.

The Board finds that the opinions of the 2 examining VA 
psychiatrists, who reviewed the veteran's claims file, 
including the service medical records and postservice 
medical records, has more probative value than the opinion 
of 
Dr. S. C. L., the public mental health clinic doctor who 
stated an opinion in 1983 as to the time of onset of the 
veteran's psychiatric illness without reviewing his 
service medical records or, evidently, any postservice 
medical records.  As stated above, the opinion of M. N., 
the clinical counselor who recently saw the veteran, has 
no probative value, as it was based on a false premise.  
The Board notes that the examining VA psychiatrists 
rejected the veteran's theory that his current psychiatric 
disability is related to an alleged incident of being 
thrown into a "gravel pit" in service.  They concluded 
that the veteran's current psychiatric disability is of 
postservice onset, and the Board finds that their 
reasoning for that finding is convincing.  The Board 
concludes that the preponderance of the credible evidence 
is against the veteran's claim for service connection for 
an acquired psychiatric disorder, and entitlement to that 
benefit is not established.  38 U.S.C.A. § 1131 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.303 (2002).

As the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b) (West Supp. 2002). 



ORDER

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder 
other than PTSD, to include bipolar affective disorder, is 
denied.

Service connection for residuals of a head injury is 
denied.

Service connection for residuals of abrasions of the right 
hand is denied.




		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

